Patterson, J.:
The plaintiff is the assignee of a judgment recovered May 29, 1899, by George P. Utley against Harmon G. Utley. On June 20, 1896, Harmon G. Utley conveyed to his wife, Sarah A. Utley, premises known as Fo. 19 West One Hundred and Twenty-first street, in the city of Few York. On March 1,1897, Sarah A. Utley conveyed the same premises to her daughter, Amy Boardman. In June, 1899, this action was begun to set aside the conveyances mentioned, on the ground that they were made, delivered and recorded without any consideration therefor, and with the intent to hinder, delay and defraud the plaintiff and creditors of Harmon Utley. It is further alleged in the complaint that the deed from *395Sarah A. Utley to the defendant Boardman was procured to be made by Harmon Gr. Utley by fraud, and that such deed never was delivered to the defendant Amy Boardman, who was not a purchaser of the premises described in such deed in good faith or for value. There is also an allegation in the complaint that Harmon Gr. Utley was, at the date of the conveyances, insolvent and unable to meet his liabilities or pay his debts and was largely indebted to divers persons in large sums of money and particularly to the plaintiff’s assignor for the obligations upon which the judgment was recovered and for other, sums of money. The answer puts in issue all the substantial allegations of the complaint. Pending the action, and before trial, Harmon Gr. Utley died, and his executors were brought in as parties defendant. Upon the trial the court held that the defendant was entitled to judgment dismissing the complaint, and it was decided that the deed made by Harmon Gr. Utley to Sarah A. Utley of the premises in question was not made or recorded with the intent to hinder, delay or defraud the plaintiff’s assignor, nor with intent to hinder, delay or defraud the plaintiff, nor with intent to hinder, delay or defraud the creditors or any of them of Harmon Gr. Utley, and that the said Harmon Gr. Utley was not insolvent when the deed was made, or when it was recorded, and Harmon G. Utley did not render himself insolvent by the execution and delivery of the deed or the recording thereof. The plaintiff appeals from the judgment entered.
The burden of proof that Harmon G. Utley was insolvent at the time he made the conveyance to his wife was upon the plaintiff. That proposition was plainly established in Kain v. Larkin (131 N. Y. 300), and the rule applies with equal force whether a creditor attacking a conveyance was such when the conveyance was made or became such subsequently to the conveyance being made. The simple fact that the conveyance was voluntary is not sufficient. That Smith v. Reid (134 N. Y. 568) is in conflict with the proposition laid down in Kain v. Larkin is true. In this court we have refused to follow the ruling in Smith v. Reid, but have regarded what was decided in Kain v. Larkin as conclusive upon the subject. (Kalish v. Higgins, No. 1, 70 App. Div. 192.) In the present case the plaintiff failed to prove the insolvency of Harmon G. Utley at the date of the conveyance to his wife. Indebtedness *396only was proven. We cannot hold on this record that Harmon Gr. Utley was actually insolvent in June, 1896.
The judgment should he affirmed, with costs.
Van Brunt, P. J., O’Brien, McLaughlin and Laughlin, JJ., concurred.
Judgment affirmed, with costs.